Citation Nr: 1826279	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to service connection for generalized osteoarthritis.  

6.  Entitlement to service connection for numbness of the hands, legs, and feet.  

7.  Entitlement to service connection for a sleep disorder.  

8.  Entitlement to service connection for anemia.  

9.  Entitlement to service connection for bilateral hearing loss.  

10.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1967 to March 1970, including service in the Republic of Vietnam from July 1968 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied service connection for hypertension; a low back disability (listed as degenerative disc disease of the lumbar spine, claimed as a back condition); a right knee disability (listed as degenerative joint disease of both knees); a left knee disability (listed as degenerative joint disease of both knees); generalized osteoarthritis; numbness of the hands, legs, and feet; a sleep disorder; anemia; bilateral hearing loss; tinnitus; and for tinea cruris.  By this decision, the RO also denied service connection for posttraumatic stress disorder (PTSD); a right hip disability (listed as residuals of stress fractures of the bilateral femoral necks); and for a left hip disability (listed as residuals of stress fractures of the bilateral femoral necks), all on a de novo basis.  The RO further denied a claim for a total disability rating based on individual unemployability (TDIU).  

A May 2013 RO decision granted service connection and a 70 percent rating for PTSD, effective January 30, 2007; granted service connection and a 10 percent rating for status post a stress fracture of the femoral neck, with osteoarthritis, claimed as residuals of a right hip injury, effective January 30, 2007; and granted service connection and a 10 percent rating for status post a stress fracture of the femoral neck, with osteoarthritis, claimed as residuals of a left hip injury, effective January 30, 2007.  By this decision, the RO also granted service connection and a 10 percent rating for impairment of the right thigh, effective January 30, 2007; granted service connection and a noncompensable rating for limitation of flexion of the right thigh, effective January 30, 2007; granted service connection and a noncompensable rating for limitation of flexion of the left thigh, effective January 30, 2007, and granted service connection and a noncompensable rating for tinea cruris, effective April 23, 2007.  The RO further granted a TDIU, effective January 30, 2007.  Therefore, the issues of entitlement to service connection for PTSD; a right hip disability; a left hip disability; and for tinea cruris, as well as the issue of entitlement to a TDIU, are no longer on appeal.  

In August 2017, the Board requested a Veterans Health Administration (VHA) opinion, as to the issue of entitlement to service connection hypertension, and the VHA opinion was obtained in October 2017.  In November 2017, the Veteran and his representative were provided with a copy of the October 2017 VHA opinion.  In February 2018, the Veteran's representative submitted additional argument, as to that issue, in support of his appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the issue of entitlement to service connection for hypertension, the Board notes that a VHA opinion was provided by specialist in internal medicine in October 2007.  The VHA expert reported that he reviewed the Veteran's records.  The expert stated that when secondary hypertension developed as a consequence of hormonal, toxic/drug or renal mechanisms, the onset of hypertension was usually rather abrupt and would occur within months to a few years.  The expert indicated that essential or primary hypertension usually developed between the ages of thirty-five to fifty-five years of age, and that it might display an earlier onset in the black versus the Caucasian population.  It was noted that the course of the Veteran's hypertension was more reminiscent of the latter pattern of disease.  

The expert reported that there was little or no mention of hypertension during the ten years after the Veteran served in Vietnam.  The expert maintained that it was not totally clear from the record as to the age of the onset of the Veteran's hypertension.  It was noted that there was also a history of methamphetamine drug use during the Veteran's post-Vietnam years.  The expert stated that drugs such as methamphetamine and cocaine were notorious for inducing significant hypertension and kidney damage.  The expert indicated that the kidney function for the Veteran was normal, without proteinuria in the recent urinalysis from a VA facility.  The expert reported that, however, the Veteran was receiving three to four anti-hypertensive medications, including an ACE inhibitor, which could improve renal function.  

The expert stated that although hypertension may be more common in PTSD, the data after Agent Orange exposure was more debatable.  The expert indicated that, in the Veteran's case, his hypertension could simply be the primary, age-related, variety affecting millions in the Veteran's age group, or could be secondary to chronic, illicit drug use (methamphetamine).  It was noted that hypertensive cardiovascular disease in average sixty year old men occurred in a similar pattern or in an identical course as did the Veteran's hypertension.  The expert indicated that, in conclusion, the cause of the Veteran's hypertension was probably multifactorial, and that he saw no unique or special features implicating Agent Orange exposure or PTSD.  The expert stated that the role of Agent Orange or PTSD in the pathogenesis of the Veteran's hypertension was difficult to assess and that he could not with confidence rule them in or rule them out.  It was noted that drug use in, itself, brought serious doubts upon the cause of cardiovascular disease for the Veteran.  

The Board observes that the expert indicated that the role of Agent Orange or PTSD in the pathogenesis of the Veteran's hypertension was difficult to assess and that he could not with confidence rule them in or rule them out.  The Board notes that such opinion is speculative in the sense that the expert appears to indicate that Agent Orange and PTSD may or may not play a role in the pathogenesis of the Veteran's hypertension.  Additionally, the expert did not specifically address whether the Veteran's service-connected PTSD, to include any psychiatric medications taken for that condition, or any other service-connected disabilities, aggravated his hypertension, as the Board had requested in the August 2007 VHA request.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

Further, the Board notes that in a February 2018 written argument, the Veteran's representative asserted that the October 2017 VHA opinion was grossly inadequate.  The Veteran's representative maintained that the VHA expert failed to reach any conclusions in the format indicated by the Board's August 2017 VHA request, and that the expert failed to provide a competent medical rationale for his conclusions.  In light of the partial deficiencies with the October VHA opinion discussed above, an additional medical opinion must be obtained on remand to decide the claim.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran is service-connected for PTSD.  He is also service-connected for status post a stress fracture of the right femoral neck with osteoarthritis; status post a stress fracture of the left femoral neck with osteoarthritis; impairment of the right thigh; limited flexion of the right thigh; limited flexion of the left thigh; and status post tinea cruris.  

As to the issues of entitlement to service connection for a low back disability; a right knee disability; a left knee disability; generalized osteoarthritis; numbness of the hands, legs, and feet; a sleep disorder; anemia; bilateral hearing loss; and for tinnitus, the Board observes that the Veteran claims all such disorders are related to service.  

The Veteran served on active duty in the Army from June 1967 to March 1970, including service in the Republic of Vietnam from July 1968 to July 1969.  Therefore, exposure to Agent Orange is conceded.  

The Veteran is competent to report having low back problems; right and left knee problems; symptoms he thought were due to generalized osteoarthritis; numbness of the hands, legs, and feet; sleep problems; hearing problems; and ringing in the ears, during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The service treatment records do not specifically show treatment for low back problems; right and left knee problems; generalized osteoarthritis; numbness of the hands, legs, and feet; sleep problems; anemia, or for tinnitus.  Such records also do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385, and there is no specific evidence of hearing loss within the year after service as required for the presumption of service connection.  Such records do show treatment for right wrist and arm complaints on one occasion, as well as for right hip problem.  

Post-service private and VA treatment records show treatment for low back disabilities; right and left knee disabilities; osteoarthritis; complaints of numbness in the hands, legs, and feet; sleep complaints; anemia; bilateral hearing loss; and tinnitus.  

The Veteran has not been afforded VA examinations as to his claims for service connection for a low back disability; a right knee disability; a left knee disability; generalized osteoarthritis; numbness of the hands, legs, and feet; a sleep disorder; and for anemia.  

The Board notes that the Veteran was scheduled for a VA audiological examination, as to his claimed bilateral hearing loss and tinnitus, in December 2012.  There is a notation in the record that the examination was canceled because the Veteran had a family emergency.  Additionally, a January 2013 report of general information notes that the Veteran called to report that he missed his VA examination regarding his hearing loss (and tinnitus) because he never received notification of the time for the appointment.  It was noted that the Veteran requested another examination.  Further, in a March 2017 informal hearing presentation, the Veteran's representative asserted that the RO ignored the Veteran's request that a VA audiological examination be rescheduled.  

The Board emphasizes that it is important that the Veteran report for his scheduled VA examination(s).  His failure to attend any scheduled VA examination(s) without showing good cause may adversely affect his claim. 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of a claimant and death of an immediate family member. 38 C.F.R. § 3.655(a) (2017).  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a low back disability; a right knee disability; a left knee disability; generalized osteoarthritis; numbness of the hands, legs, and feet; a sleep disorder; anemia; bilateral hearing loss; and tinnitus.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that the most recent VA treatment reports of record are from the Loma Linda, California VA Medical Center, and are dated in February 2008.  As there are possibly further VA treatment records that may be pertinent to all of the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed disabilities, at the Loma Linda, California VA Medical Center, since February 2008.  

2.  Ask the Veteran to identify all other medical providers who have treated him for his hypertension; low back problems; right and left knee problems; generalized osteoarthritis; numbness of the hands, legs, and feet; sleep problems; anemia; bilateral hearing loss; and tinnitus, since February 2008.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed hypertension; low back disability; right knee disability; left knee disability; generalized osteoarthritis; numbness of the hands, legs, and feet; sleep disorder; anemia; bilateral hearing loss; and tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, make arrangements for the entire claims file, including all electronic files, to be reviewed by a physician for a medical opinion on the issue of entitlement to service connection for hypertension.   Based on a review of historical records and generally accepted medical principles, the physician must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to, or had its onset during, his period of service.  

The physician must also opine as to whether it is at least as likely as not that the Veteran's hypertension is related to his presumed in-service Agent Orange exposure.  The physician must consider that the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension, and that in a study among U.S. Army Chemical Corps Veterans, VA researchers found an association between both hypertension risk and exposure to herbicides, and hypertension risk and military service in Vietnam.  

The physician must further opine as to whether the Veteran's service-connected PTSD, to include any psychiatric medications taken for that condition, or any other service-connected disabilities, caused or aggravated his hypertension.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of the Veteran's hypertension, by his service-connected PTSD, to include any psychiatric medications taken for that condition, or any other service-connected disabilities, is found, the physician must attempt to establish a baseline level of severity of the hypertension, prior to aggravation by the service-connected disabilities.  

5.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and etiology of his claimed low back disability; right knee disability; left knee disability; generalized osteoarthritis; and numbness of the hands, legs, and feet.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner(s) must diagnose all current low back disabilities; right knee disabilities; left knee disabilities; and numbness of the hands, lefts, and feet.  The examiner(s) must also indicate if the Veteran has currently diagnosed generalized osteoarthritis.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently low back disabilities; right knee disabilities; left knee disabilities; generalized osteoarthritis; and numbness of the hands, legs, and feet, are related to and/or had their onset during his period of service.  

The examiner(s) must specifically acknowledge and discuss any reports of the Veteran of low back problems; right knee problems; left knee problems; symptoms he thought were due to generalized osteoarthritis; and numbness of the hands, legs, and feet, during service and since service.  

The examiner(s) must further opine as to whether the Veteran's service-connected status post a stress fracture of the right femoral neck with osteoarthritis; status post a stress fracture of the left femoral neck with osteoarthritis; impairment of the right thigh; limited flexion of the right thigh; limited flexion of the left thigh, or any other service-connected disabilities, caused or aggravated any currently diagnosed low back disabilities; right knee disabilities; left knee disabilities; generalized osteoarthritis; and numbness of the hands, legs, and feet.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any currently diagnosed low back disabilities; right knee disabilities; left knee disabilities; generalized osteoarthritis; and numbness of the hands, legs, and feet, by the Veteran's service-connected status post a stress fracture of the right femoral neck with osteoarthritis; status post a stress fracture of the left femoral neck with osteoarthritis; impairment of the right thigh; limited flexion of the right thigh; limited flexion of the left thigh, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders, prior to aggravation by the service-connected disabilities.  

6.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and etiology of his claimed sleep disorder and anemia.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  The examiner(s) must diagnose all current sleep disorders and indicate if the Veteran has currently diagnosed anemia.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently sleep disorders and anemia, are related to and/or had their onset during his period of service, to include presumed exposure to Agent Orange. 

The examiner(s) must specifically acknowledge any discuss the reports of the Veteran of sleep problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected PTSD, or any other service-connected disabilities, caused or aggravated any currently diagnosed sleep disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed sleep disorders, by the Veteran's service-connected PTSD, or any other service-connected disabilities, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep disorders, prior to aggravation by the service-connected disabilities.  

7.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently has a hearing loss disability.  If hearing loss and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus were incurred during the Veteran's periods of service, or are the result of exposure to loud noise during his periods of service.  

Additionally, the examiner must specifically acknowledge and discuss any reports by the Veteran reports that his hearing loss and tinnitus were first manifested during his periods of service, and have continued since service.  

8.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

